Mrs. Waldeen D. Wilson, R.N.         Opinion No. H- 840
Executive Secretary
Board of Vocational Nurse            Re: Qualifications of
     Examiners                       Director of Training of
813 Sam Houston State Office         Board of Vocational Nurse
     Building                        Examiners.
Austin, Texas 78701
Dear Mrs. Wilson:
     You have requested our opinion concerning the requisite
qualifications of the Director of Training to be employed by
the Board of Vocational Nurse Examiners. You note that
article 4528c, section 4(c), V.T.C.S., provides that the
Director of Training "shall have had at least five (5) years
experience in teaching nursing in an accredited school of
nursing or an accredited training program."
     You have asked whether the past practices of the Board
in ignoring this requirement and in failing to inform Associate
Directors of the requirement constitute a waiver of the
statutory requirement or estop the Board from enforcing the
requirement. We are aware of no authority which would so
provide. The requirement is clear and unambiguous; it is
therefore to be applied and enforced as it reads, regardless
of the "justice of its effect." 53 Tex.Jur.Zd Statutes §
123, and authorities cited therein.
     You have also asked if the requirement is affected by
the remaining portion of section 4(c), which requires the
Director to be a Registered Nurse for the first five years,
but thereafter allows her to be a Licensed Vocational Nurse.
This qualification is clearly independent of the requirement
concerning teaching experience and cannot modify that
requirement. Accordingly, in our opinion, the Director of
Training must have the statutorily required teaching exper-
ience.




                           p. 3544

   ’   ”
Mrs. Waldeen D. Wilson, R.N. - page 2 (H-840)


                              SUMMARY

               The Director of Training employed by the
               Board of Vocational Nurse Examiners must
               have at least five years experience in
               teaching nursing in an accredited school
               of nursing or an accredited training
               program.
                                        -Very truly yours,



                                         Attorney General of Texas

APPROVED:



      D   M.   KENDALL,   First   Assistant




Opinion Committee
jwb




                                    p. 3545